PER CURIAM.
Appellant Jeffrey Brown contests the twenty-six year sentence imposed by the trial court after a finding that he had violated the terms and conditions of community control. The state concedes that the trial court departed upward from the guideline recommendation for invalid reasons. See Lambert v. State, 545 So.2d 838 (Fla.1989). Accordingly, we remand this case for resentencing within the guidelines, at which time the trial court may exercise its discretion by imposing a sentence within the next highest cell. Fla.R.Crim.P. 3.701(d)(14).
Reversed.
SCHEB, A.C.J., and DANAHY and HALL, JJ., concur.